DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Please note: the present application has been reassigned to Examiner Monique Jackson (contact information below).  Any inconvenience to Applicant is regretted.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2021 has been entered.
The amendment filed 6/14/2021 has been entered.  Claims 3, 4, 6, and 13 have been canceled.  New claims 20 and 21 have been added.  Claims 1, 2, 5, 7-12, and 14-21 are pending in the application.  Claims 12, 14, and 15 have been withdrawn from consideration.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Interpretation
Consistent with MPEP § 2111, claims are given their broadest reasonable interpretation wherein “the meaning given to a claim term must be consistent with the ordinary and customary meaning of the term (unless the term has been given a special definition in the specification), and must be consistent with the use of the claim term in the specification and drawings.  Further, the broadest reasonable interpretation of the claims must be consistent with the interpretation that In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999).”  However, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 f.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993.)  It is also noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Thus, in light of the above, the Examiner notes that claim 1 is directed to a composition comprising an inorganic particulate material that comprises a first inorganic particulate material component having a first particle size distribution and a second inorganic particle material component having a second particle size distribution, however there is no requirement in claim 1 that the second particle size distribution is different from the first particle size distribution (particularly in light of the distribution characteristics of the first and second particulate material components as disclosed in the instant specification as filed, page 26, line 7 through page 29, line 14); and given that claim 1 broadly recites that the claimed first and second inorganic particulate material components are calcium carbonate, the first and second particulate material components may actually be the same calcium carbonate particulate material having the same particle size distribution such that there is no difference between the “inorganic particulate material”, the “first inorganic particulate material component” and the “second inorganic particulate material component” (wherein similarly, the “third inorganic particulate material” (component) of claim 10 may also be the same as the first and/or second inorganic particulate material component(s) and/or the same as the “inorganic particulate material” of claim 1 given that claim 10 recites a 
Claim 1 also requires that the inorganic particulate material has a “CPVC point” or critical pigment volume concentration (CPVC) point, i.e. “the point where there is enough binder to completely surround the pigment and fill all the voids between the particles” expressed in terms of binder weight “relative to 100pph inorganic particulate material by weight” (see Page 20, lines 15-31 of the instant specification as filed), of “less than about 29 pph binder” (which may actually be a CPVC of greater than 29 pph binder given that, for example, 29.5 pph is “about” 29 pph while 29.3 pph is “less than” 29.5 pph and thus “less than about 29 pph”).  The Examiner notes that although the specification on Page 20 refers to the general concept of CPVC, the disclosed ratio and claimed units are inconsistent with the accepted meaning and units of CPVC in the art which is typically reported in terms of a percentage calculated by dividing the volume of pigment by the volume of pigment and binder at the critical point; but given that the Applicant, acting as their own lexicographer, has clearly defined the CPVC point with respect to “pph binder” or binder weight “relative to 100pph inorganic particulate material by weight”, the claims have been interpreted as such.  However, the Examiner further notes that the claimed invention as currently recited does not require the composition to comprise the inorganic particulate material in any particular pigment volume concentration (PVC) with a binder and actually does not require the composition to comprise a binder at all, and considering that a CPVC point may vary based upon the type of binder and additives present with the binder, e.g. dispersants, coupling agents, extender pigments, nanoparticles and/or fillers, the Examiner takes the position that the claimed “CPVC point” constitutes intended end use of the broadly claimed inorganic particulate material.
Lastly, the claimed composition as recited in claim 1 requires the inorganic particulate material to have a steepness factor, i.e. (d30/d70) x 100, of less than or equal to about 28, which given the relative “less than…about” limitation may actually be greater than 28 considering that, similar to the rationale applied above with respect to the claimed “less than about” CPVC point range, a value of 30.8 is “about 28” (e.g. 28±10%) while 30 is “less than or equal to” 30.8 and thus a steepness factor of 30 is “less than or equal to about 28” although it is actually greater than 28, considering the claims and the instant specification do not define or limit the numerical deviation encompassed by the “about” term.
Hence, based upon the above broadest reasonable interpretation of the claimed invention as currently recited in claim 1, a single calcium carbonate inorganic particulate material composition having a single particle size distribution with a steepness factor of 30 would anticipate the claimed “composition” as broadly recited in claim 1, especially given that such calcium carbonate inorganic particulate material would inherently be “capable” of exhibiting a “CPVC point” as instantly claimed when blended with an arbitrary binder and various arbitrary customary additives as noted above.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 17 has been amended to recite that “the inorganic particulate material …has a pore volume equal to or less than about 0.4 cm3g-1”, however, the claimed pore volume range of “equal to or less than about 0.4 cm3g-1” is only disclosed in the instant specification with regards to the “coating pore volume” which is a measure of the total amount of space between the particles in a material or coating, i.e. volume not occupied by solid material (e.g. solid material of a coating comprising particulate material and binder as in the coating of withdrawn claim 14), and the (pore) volume within the particles if the particle is porous (see Page 17 of the instant specification as filed) such that the pore volume of the inorganic particulate material itself is only one component of the total “coating pore volume” disclosed in the instant specification has being “equal to or less than about 0.4 cm3g-1”, and given that the instant disclosure does not recite (nor fairly suggest) that the space between the particles in a material or coating is zero, the amended limitation of claim 17 constitutes new matter.
Claims 1, 2, 5, 7-11 and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  A claim in which one ingredient is defined so broadly that it reads upon a second does not meet the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112, (pre-AIA ), second paragraph.  See Ex parte Ferm and Boynton, 162 
Claim 1 also recites the limitation "less than about 28 pph binder" however given that the phrase “less than” refers to values lower than a particular endpoint and "about" refers to an arbitrary range of values above and below a particular endpoint, to some arbitrary extent based upon the magnitude and/or units of the endpoint and/or feature to which the value corresponds, the instantly claimed “less than about 28” is a relative term which renders the claims indefinite. The term "less than about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, particularly given that as noted above, “30 pph binder” may be considered “less than about 28 pph binder” although it is actually greater than 28 pph binder.  Similarly, the relative phrases “less than or equal to about” in claim 1, “equal to or less than about” in claim 2, “equal to or more than about” and “equal to or less than about” in claim 7, “equal to or less than about” in claim 9, “equal to or more than about” and “equal to or less than about” in claim 10, “less than or equal to about” in claim 16, “equal to or less than about” in claim 17, “equal to or less than about” in claim 18, and “less than or equal to about” 
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 recites the limitation “wherein the steepness factor of the inorganic particulate material in the composition is equal to or lower than the steepness factor of the first or second inorganic particulate material components having the lowest steepness factor” (emphasis added), however, given that the term “lowest” corresponds to a comparison of 3 or more values, e.g. as opposed to “lower” corresponding to two values as in the case of first and second values as in claim 5, and that there is insufficient antecedent basis for the limitation “the lowest steepness factor” in the claim, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 50" in line 1.  There is insufficient antecedent basis for this limitation in the claim (particularly given that “d50" is not specifically defined by the claims nor the specification).
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 recites the limitation “the inorganic particular material” (emphasis added) on lines 1-2 and the limitation "the third inorganic particulate material component" on line 3.  There is insufficient antecedent basis for these limitations in the claim given that clam 1 recites “inorganic particulate material” (emphasis added) and line 2 of claim 10 recites “a third inorganic particulate material” without reciting “component”.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11 recites weight percentages for the first inorganic particulate material component and the second inorganic particulate material component, however, the claim does not specifically recite a basis for these percentages, e.g. based upon the total weight of inorganic particulate material, based upon the total weight of the composition, etc., and given that the claim does not require the recited percentages to add to 100wt%, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 recites, “wherein the inorganic particulate material in the composition has a steepness factor less than or equal to about 60”, however, given that claim 16 depends upon claim 1 which has been amended to recite that the inorganic particulate material of the composition has “a steepness factor less than or equal to about 28”, claim 16 does not further limit claim 1 and actually extends the steepness range beyond that required by claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
Claims 1, 2, 5, 7, 8, 10, 11, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rainer (US2010/0075148).  Rainer discloses a calcium carbonate material comprising ground calcium carbonate (GCC) and precipitated calcium carbonate (PCC), with a steepness factor, defined as d30/d70 x 100 where dx is the equivalent spherical diameter relative to which x% by weight of the particles are finer (as in the instant invention), of at least about 30 (reading upon the broadly claimed steepness factor ranges/limitations of instant claims 1, 5, 7, 10 and 16); and a d50 from about 0.2 to 2 µm (reading upon the claimed d50 ranges of instant claims 8 and 19); wherein the PCC accounts for 10% to 90% of the total combined PCC and GCC weight, most preferably 30% to 70% of the total combined PCC and GCC weight (reading upon the claimed ranges of instant claim 11); and given the working examples disclosed by Rainer which include an example with a steepness factor of 35 for a co-processed 50/50 blend of 50 of 1.4µm, which by itself would read upon the broadly claimed inorganic particulate material, mixed with 10.5 parts SBR latex to 100 parts of the PCC/GCC blend, thus binder amounts that clearly indicate that the disclosed PCC/GCC blends are capable of use in a composition having a CPVC point within the claimed range, the Examiner takes the position that Rainer discloses the claimed invention with sufficient specificity to anticipate instant claims 1, 5, 7, 8, 10, 11, 16, and 19 given that as noted above, the claimed invention does not require the first and second inorganic particulate material components to have different particle size distributions nor differ from the inorganic particulate material in terms of particle size distribution and/or steepness factor and/or d50, and further given the lack of clarity as discussed above with regards to the claimed “about” limitations (Entire document, particularly Abstract, Paragraph 0047, Examples, Claims 20-23).  With regards to instant claim 2, given that the mean diameter of the resulting co-processed calcium carbonate particles of the examples disclosed by Rainer is “less than about 1.1µm”, any pores in the inorganic particulate material would necessarily have a mean pore size of less than the mean diameter and thus would anticipate the broadly claimed “the inorganic particulate material…has a mean pore size equal to or less than about 1.1µm” if the claimed “mean pore size” is meant to refer to the mean size of pores of porous inorganic particulate material (Examples).
Claims 1, 5, 7, 8, 10, 11, 16, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fouche (AP986A).  Fouche discloses a calcium carbonate inorganic particulate material produced by a continuous process wherein the resulting calcium carbonate inorganic 50 falling within the claimed range recited in instant claim 8 as evident from the graph, and a “second” calcium carbonate component having a second particle size distribution; and a steepness factor or (d30/d70) x100 of the total calcium carbonate falling within the claimed range as evidenced by Fig. 4; and hence Fouche anticipates the broadly claimed composition of instant claims 1 and 8 given that the bimodal calcium carbonate disclosed by Fouche is capable of use in a composition having a low CPVC point as in the claimed invention.  Also evident from Fig. 4 is that the steepness factor of the overall calcium carbonate inorganic particulate material is less than the steepness factor of each of the first and second components as in instant claim 5, the steepness factor of the first or second component falls within the ranges of instant claim 7, and the steepness factor of the overall calcium carbonate inorganic particulate material falls within the ranges recited in instant claims 16, 20 and 21, and thus the invention taught by Fouche as shown in Fig. 4 anticipates instant claims 5, 7, 16, 20 and 21.  With regards to instant claim 10, given that the claim does not require the third inorganic particulate material to be different from the first and/or second inorganic particulate material component(s) as recited in instant claim 7, the invention taught by Fouche also anticipates instant claim 10.  With regards to instant claim 11, as evidenced by Fig. 4, the bimodal calcium carbonate inorganic particulate material comprises the smaller calcium carbonate component, represented by the first peak, in a content within the range of about 10wt% to about 50wt% and hence when the smaller calcium carbonate  by Fouche anticipates instant claim 11.
Claim Rejections - 35 USC § 103
Claim 2 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Rainer  (US2010/0075148), as applied above to claim 1, and in further view of Kumar (Influence of particle size distribution of calcium carbonate pigments on coated paper whiteness).  The teachings of Rainer are discussed in detail above and if the claimed mean pore size is meant to refer to the mean size of pores between particulate material, then the Examiner takes the position that given the broad particle size distribution disclosed by Rainer as expressed in terms of the steepness factor as well as the examples with specific mean particle diameter values and steepness factors (Examples), it would have been obvious to one having ordinary skill in the art to reasonably expect substantial packing of the calcium carbonate particulate material in the invention taught by Rainer and thus reduced pores and pore sizes as discussed in Kumar and specifically illustrated in Kumar Appendix A (Kumar: Entire document, particularly Results and discussion and Appendix A).  Further, in addition to the effect of particle size distribution on the pore structure between the particles, Kumar specifically discloses the effect of pigment particle size distribution on various properties of coated papers such that one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to determine the optimum particle size distribution and thus resulting pore structure and pore size for the invention taught by Rainer to provide the desired coating properties for a particular end use of Rainer, such that the claimed invention as recited in instant claim 2 would have been obvious over the teachings of Rainer in view of Kumar given that it is prima facie.
Claims 9, 17, 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rainer  (US2010/0075148), as applied above to claims 1, 5, 7, 8, 10, 11, 16, and 19, and further discussed below.  With regards to instant claims 9 and 18, although Rainer does not specifically limit the shape factor of the first or second inorganic particulate material as in instant claim 9 and similarly of the overall inorganic particulate material as in instant claim 18, given that Rainer specifically subjects the GCC and PCC to a co-grounding step as detailed in the examples, which is a process step known in the art to produce substantially round or spherical particles, it would have been obvious to one having ordinary skill in the art before the filing date of the instant invention to reasonably expect the resulting co-processed GCC/PCC to having a shape factor within the claimed range (Examples).  Further, Rainer also discloses similar paper coatings comprising a mixture of GCC and PCC wherein the calcium carbonate particles have a rhombohedral, round or spherical particle shape (Paragraphs 0013-0014), which would read upon and/or suggest a shape factor of equal to or less than about 20 as instantly claimed, and hence it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to reasonably expect the ground calcium carbonate particles to have a similar shape to other GCC/PCC mixtures and/or to utilize particles of a similar shape in the invention taught by Rainer, and hence the invention as broadly recited in instant claims 9 and 18 would have been obvious over the teachings of Rainer.  With regards to instant claim 17, given the particle diameter ranges and BET specific surface area ranges disclosed by Rainer, wherein the BET specific surface area is also a measure of the porosity of the particles, Rainer provides a clear teaching and/or suggestion of a porosity or pore volume with respect to the calcium carbonate particulate material that reads upon and/or encompasses the broadly claimed “equal to or less than about 0.4 cm3g-1” such that the invention as recited in instant claim 17 prima facie case of obviousness exists where the claimed range and the range disclosed by the prior art overlap, touch and/or are merely close in the absence of any showing of unexpected results or criticality.
Response to Arguments
Applicant’s arguments filed 6/14/2021 have been fully considered but are moot in view of the new grounds of rejection presented above.
Any rejection from the prior office action not restated above has been withdrawn by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        November 17, 2021